Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                      REASONS FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: The present invention pertains to varying embodiments for a system and method for modelling a composition of an object of interest. The closest prior art, Jung et al. (USPN       10,176,568), shows a similar system, in which, segment the object of interest image data provided by computer tomography image data into image segments and extract a Hounsfield density value from the image segments (Please note, Abstract of the invention. As indicated A tomography apparatus includes an image processor configured to obtain a first image, which is a partial image of an object, by using data obtained from a first angle section corresponding to a first point, and to obtain a second image, which is a partial image of the object, by using data obtained from a second angle section corresponding to a second point subsequent to the first point; and a controller configured to obtain first information representing a brightness change, to obtain second information representing a rate of change in a Hounsfield unit (HU) value between the first point and the second point based on the first information, and to determine a tomography start point of the object based on the second information). However, Jung et al. fail to address: “to define a component ratio of at least two component classes for the object of interest, the at least two component classes having different component Hounsfield density values; assign at least one component class to each image segment based on the corresponding determined Hounsfield density value resulting in simulated image segments comprising the component Hounsfield density values, the simulated image segments defining simulated image data of the object of interest, wherein a ratio of the assigned component classes corresponds to the component ratio; determine a deviation between the simulated image data and the object of interest image data and vary the component ratio until the deviation corresponds to a predefined minimum deviation resulting in a final component ratio”. These distinct features have been added to each independent claim and renders them allowable.
       Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR ALAVI whose telephone number is (571)272-7386.  The examiner can normally be reached on M-F from 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

























/AMIR ALAVI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        Tuesday, February 16, 2021